Citation Nr: 1131549	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1966.  Subsequently, he served as a member of the Army National Guard from January 1977 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA) for the RO in Buffalo, New York, which has jurisdiction of the claims file.  

In July 2006, this appeal was among the issues remanded by the Board to the RO to schedule the Veteran for a hearing at his request.  The Veteran and his spouse testified at a hearing before RO personnel in January 2007, and a transcript of that hearing is in the claims folder.  

After the January 2007 hearing, the RO granted the Veteran's claim for service connection for hemorrhoids in an October 2007 rating decision.  The remaining issues were returned to the Board.  In July 2009, the Board denied the Veteran's claim for service connection for tinnitus, and denied his requests to reopen previously denied claims for service connection for bilateral hearing loss and a lumbar spine disability.  His claims for service connection for a prostate disorder and erectile dysfunction were remanded for additional development.  

After the completion of the development requested by the Board, the RO granted service connection for benign prostatic hyperplasia (BPH) in a July 2010 rating decision.  This is considered a full grant of the benefits sought on appeal for this issue, and it is no longer before the Board.  The issue of service connection for erectile dysfunction remained denied, and was returned to the Board.  

In January 2011, the Board decided to seek an additional expert opinion addressing the Veteran's claim for service connection for erectile dysfunction secondary to his prostate disability, and forwarded the Veteran's folder to a VA physician.  This opinion was received in March 2011.  The claims folder has now been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service connection for BPH was established in a July 2010 rating decision.  

2.  The March 2011 VA medical opinion notes that there is evidence of a higher incidence of erectile dysfunction in people with BPH independent of age.  


CONCLUSION OF LAW

The evidence for and against a finding that the Veteran's erectile dysfunction is secondary to his service connected BPH is in equipoise, and erectile dysfunction is considered to have been incurred due to a service connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that his erectile dysfunction is the result of a service connected disability.  Most recently he argues that he has developed erectile dysfunction secondary to his service connected BPH.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the Veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that the Veteran has a history of reported erectile dysfunction dating from at least June 2002.  A November 2009 VA examination includes a diagnosis of erectile dysfunction.  

In addition, service connection for BPH was established in a July 2010 rating decision.  

Therefore, as the Veteran has a current diagnosis of his claimed disability of erectile dysfunction, and as service connection has been established for the disability he contends causes the erectile dysfunction, the question becomes whether or not the Veteran's erectile dysfunction is actually caused or aggravated by the service connected BPH.  This is a question that is best addressed by competent medical experts.  

There are two medical opinions that address the etiology of the Veteran's erectile dysfunction and the possibility that it is caused by the service connected BPH.  

The November 2009 VA examination states that the Veteran noticed a gradual decline in his ability to obtain an erection approximately 20 years ago, and it had become progressively worse.  The examiner reports that a 2002 treatment note first documented this condition.  In the section of the examination report that asks "MOST LIKELY ETIOLOGY", the examiner answers "other cause".  Under the section of the report that asks "DESCRIPTION OF MOST LIKELY ETIOLOGY", the examiner answers "unknown".  The examiner later explains that erectile dysfunction was not caused by the Veteran's service connected hemorrhoids.  It was noted that the side effects of the medication the Veteran was taking for prostatitis could contribute to erectile dysfunction.  

An expert opinion from the Veterans Health Administration was received in March 2011.  This opinion was formulated after a review of the medical records in the Veteran's claims folder by a VA urologist.  This examiner stated that there is some literature that shows that both BPH and erectile dysfunction are age related.  However, the literature also showed that there may be a higher incidence of erectile dysfunction in people with BPH which is independent of age.  In as much as erectile dysfunction might be the result of prostate medication, the examiner reviewed the literature and opined that he doubted that this was the case, although if it was it was reversible by stopping use of the medication.  In summary, the examiner stated that if BPH was service connected, then the Veteran's erectile dysfunction might also be service connected.  

Therefore, as the March 2011 VA medical expert is the only competent opinion that addresses whether or not the Veteran's erectile dysfunction is secondary to his service connected BPH, and as this expert reported evidence of a higher incidence of erectile dysfunction in people with BPH, the Board finds that the evidence both for and against the claim is in relative equipoise, and it is as likely as not that the Veteran's erectile dysfunction is secondary to his service connected BPH.  Service connection for erectile dysfunction is established. 

ORDER

Entitlement to service connection for erectile dysfunction is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


